THE COMMONWEALTH COURT OF PENNSYLVANIA


S & H Transport, Inc.                :
                                     :
            v.                       : No. 242 C.D. 2017
                                     :
City of York,                        :
                   Appellant         :




                                  ORDER


            AND NOW, this 21st day of December, 2017, the opinion filed
October 5, 2017, in the above-captioned matter shall be designated Opinion rather
than Memorandum Opinion, and it shall be reported.



                                     ________________________________
                                     DAN PELLEGRINI, Senior Judge